ORDER CONFIRMING CHAPTER 12 PLAN, ADJUSTMENT OF DEBTS OF FAMILY FARMER, ETC.
THIS CAUSE having come on to be heard on March 17, 1987, at the regularly scheduled confirmation hearing of the above-styled Debtor’s Chapter 12 Plan, the Court having found that the Plan meets the requirements of 11 U.S.C., § 1225, together with other requirements embodied in 11 U.S.C., § 101(18), the Court having taken notice that this is the first Chapter 12 Plan to be presented and confirmed in the Southern District of Florida, and otherwise good cause having been shown therefor, it is hereby
ORDERED and ADJUDGED as follows:
1. The above-styled Debtor’s Chapter 12 Plan be and the same is hereby confirmed pursuant to 11 U.S.C., § 1225(a).